DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/10/22.
	Applicant’s amendment to claims 12 and 15 is acknowledged.
	Applicant’s addition of new claims 36-53 is acknowledged.
	Claims 1-11, 13-14 and 16-35 are cancelled.
	Claims 12, 15 and 36-53 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claims 12 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 15 and the Hockanson reference:

Applicant’s citation to para. [0055] to indicate that Hockanson does not teach “a pitch of two adjacent pins of the first group of pins is different from a pitch of two adjacent pins of the second group of pins” is not persuasive.
	Hockanson at para. [0055] discloses:
If this arrangement is created by removing pins, the spacing between the pins in the voltage grouping and the spacing between the pins in the ground grouping may be greater than the original pitch of pins in the array. In this example, additional pins may be removed to form a gap between the voltage supply pin grouping and the ground pin grouping that is greater than the spacing between the pins in each grouping.

	First, it can be seen in Hockanson’s Fig. 7 (as well as Figs. 6, 8 and 9) that the pitch of the Vss pin and Vdd pins are greater than the Other conductor pins.  
	Second, the disclosure at para. [0055] means the wider pitch in the Vss pins and Vdd pins is created by removing pins.  Once a pin is removed in the Vss pins and Vdd pins, a space is created resulting in a wider pitch when compared to the Other conductor pins.  Thus, Hockanson teaches the claim limitation “a pitch of two adjacent pins of the first group of pins (Vdd) is different from a pitch of two adjacent pins of the second group of pins (Other conductors)”.

Regarding claim 15 and the Otsubo[1] reference:

	Applicant has amended claim 15 to delete the limitation “configured to transmit signal at different frequencies, respectively”.  Claim 15 looks like the claim set previously filed on 4/15/21.  Thus, the previous rejection with prior art, Otsubo[1], US Publication No. 2019/0393166, set forth in the Office Action of 7/9/21 applies to claim 15.


Allowable Subject Matter
Claims 39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 49, the limitation “wherein the first group of pins is configured to transmit signals at a first frequency and the second group of pins is configured to transmit signals at a second frequency less than the first frequency, and wherein the pitch of two adjacent pins of the first group of pins is greater than the pitch of two adjacent pins of the second group of pins” raises an issue of new matter.
Applicant’s original specification at para. [0016] discloses “For example, a bandwidth or a data transmission rate of the connector 12a is different from that of the connector 12b or 12c.”
This disclosure simply indicates connectors or pins 12a have a different frequency than 12b or 12c.  Pins 12a and 12c have a smaller pitch than pins 12b in Fig. 2.
The disclosure does not support the pins with the smaller pitch 12a have a smaller frequency than the pins 12b with a larger pitch, as required by claim 29.
The disclosure does not support the pins with the larger pitch 12b have a larger frequency than the pins 12a with a smaller pitch, as required by claim 29.
For the prosecution record, please indicate where support can be found in the original specification for new claim 49.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hockanson et al., US Publication No. 2007/0188997 A1 (of record).

Hockanson anticipates:
15.  A semiconductor device package, comprising (see fig. 7, also see figs. 4, 6 and 8-9: 
	a carrier (116); 
	an electronic component (118) disposed on the carrier; and 
	a connector (150/152) disposed on the carrier and electrically connected to the electronic component, the connector having a first group of pins (Vdd- “core power voltage”) and a second group of pins (“other conductors”) 
	wherein a pitch of two adjacent pins of the first group of pins (Vdd) is different from a pitch of two adjacent pins of the second group of pins (“other conductors”), para. [0055].  See Hockanson at para. [0001] – [0069], figs. 1-11.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Otsubo[1], US Publication No. 2019/0393166 A1 (of record).

	Otsubo[1] anticipates:
15.  A semiconductor device package, comprising (see fig. 12, also see figs. 1-3): 
	a carrier (2); 
	an electronic component (3a, 3c, 3d) disposed on the carrier; and 
	a connector (5a, 5c) disposed on the carrier and electrically connected to the electronic component, the connector having a first group of pins (5a) and a second group of pins (5c), 
	wherein a pitch of two adjacent pins of the first group of pins (5a) is different from a pitch of-2- 4832-4390-6021.1Atty. Dkt. No. 102351-1542A01727/US9724two adjacent pins of the second group of pins (5c).  See Otsubo[1] at para. [0001] – [0100], figs. 1-16.  


Claim(s) 12, 15, 36-38 and 50  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaya et al., US Publication No. 2008/0290497 A1.

Sugaya anticipates:
12.  A semiconductor device package, comprising (see fig. 2, 5 and 8C): 
	a carrier (20); 
	an electronic component (10) disposed on the carrier; and 
	a connector (e.g. vertical connectors for Signal, GND, VDD and labeled 53 in fig. 8C) disposed on (e.g. disposed on the inside of) the carrier (20) and electrically connected to the electronic component (10) through the carrier (20), the connector (e.g. see connectors in fig. 2 and layout in fig. 5) having a first group of pins (e.g. Signal at left), a second group of pins (e.g. Signal at right) and a group of common ground pins (e.g. GND in middle) disposed between the first group of pins and the second group of pins to separate the first group of pins and the second group of pins.   See Sugaya at para. [0001] – [0191], figs. 1-29.

Regarding claim 12:
	Sugaya refers to the connectors as “through electrodes” rather than “pins”.  However, under broadest reasonable interpretation, Sugaya’s “through electrodes” are “pins” because they are long vertical conductors similar to Applicant’s long vertical conductors (e.g. 12a/12b in formed through a mold 12p in Applicant’s fig. 1)
See MPEP § 2131:
	“The identical invention must be shown in as complete detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
	 
36.  The semiconductor device package of claim 12, wherein the connector and the electronic component are non-overlapping in a direction substantially perpendicular to a surface of the carrier  (e.g. In figs. 2 and 5, vertical connectors for Signal, GND, VDD that are not directly below 10.)

37.  The semiconductor device package of claim 36, wherein the group of common ground pins (e.g. GND at middle) is closer to the electronic component (10) than the first group of pins (e.g. Signal at left) and the second group of pins (Signal at right), figs. 2 and 5.

38.  The semiconductor device package of claim 37, wherein the group of common ground pins (e.g. GND at middle) separates the electronic component (10), the first group of pins (e.g. Signal at left), and the second group of pins (Signal at right) from each other, figs. 2 and 5.

15.  A semiconductor device package, comprising (see figs. 2, 5 and 8C): 
	a carrier (20); 
	an electronic component (10) disposed on the carrier; and 
	a connector (e.g. vertical connectors for Signal, GND, VDD and labeled 53 in fig. 8C) disposed on (e.g. disposed on the inside of) the carrier (20) and electrically connected to the electronic component (10), the connector having a first group of pins (e.g. see Signal at left and right edge corresponding to 36 in fig. 5) and a second group of pins (e.g. see VDD power corresponding to 37 in fig. 5), wherein a pitch of two adjacent pins of the first group of pins is different from a pitch of two adjacent pins of the second group of pins (e.g. different pitches shown in fig. 5).  See Sugaya at para. [0001] – [0191], figs. 1-29.
  
Regarding claim 15:
	Sugaya refers to the connectors as “through electrodes” rather than “pins”.  However, under broadest reasonable interpretation, Sugaya’s “through electrodes” are “pins” because they are long vertical conductors similar to Applicant’s long vertical conductors (e.g. 12a/12b in formed through a mold 12p in Applicant’s fig. 1)
See MPEP § 2131:
	“The identical invention must be shown in as complete detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

50.  The semiconductor device package of claim 15, further comprising a third group of pins (e.g. see GND corresponding to 38 in fig. 5), wherein the pitch of two adjacent pins of the first group of pins (e.g. see Signal at left and right edge corresponding to 36 in fig. 5; also pitch such as distance between left Signal and right Signal in fig. 2) is greater than a pitch of a signal pin of first group of pins and an adjacent ground pin of the third group of pins (e.g.   See pitch in fig. 5; Also see in fig. 2, pitch between left Signal and right Signal  and an GND located inside the left and right edges.)


Claim(s) 12, 15, 36-38 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camarota, US Publication No. 2018/0033753 A1.

Camarota anticipates:
12.  A semiconductor device package, comprising (see figs. 2 and 3D; also see 3A-3C and 5): 
	a carrier (202); 
	an electronic component (204) disposed on the carrier; and 
	a connector (e.g. 210, the solder balls are disclosed as “I/O pins” and “power and/or ground pins” at para. [0002], para. [0040] – [0041]; also see layout of connectors in fig. 3D) disposed on the carrier (202) and electrically connected to the electronic component (204) through the carrier (202), the connector having a first group of pins (326), a second group of pins (362) and a group of common ground pins (344; central portion for ground at para. [0034], [0036]) disposed between the first group of pins and the second group of pins to separate the first group of pins and the second group of pins.  See Camarota at para. [0001] – [0061], figs. 1-6. 
  
36.  The semiconductor device package of claim 12, wherein the connector and the electronic component are non-overlapping in a direction substantially perpendicular to a surface of the carrier (e.g. In fig. 2, there are portions of connector 210 to the left and right of 204 and not directly below 204 that do not overlap the electronic component 204.)

37.  The semiconductor device package of claim 36, wherein the group of common ground pins (344 at center is under the “IC die shadow”, para. [0034]) is closer to the electronic component (204 also at center) than the first group of pins (326) and the second group of pins (362), fig. 2 and 3D.

38.  The semiconductor device package of claim 37, wherein the group of common ground pins (344) separates the electronic component (204 above), the first group of pins (326), and the second group of pins (362) from each other, fig. 2 and 3D.

	First interpretation-

15.  A semiconductor device package, comprising (see figs. 2 and 3D; also see 3A-3C and 5): 
	a carrier (202 or 212); 
	an electronic component (204) disposed on the carrier; and 
	a connector (e.g. 210, the solder balls are disclosed as “I/O pins” and “power and/or ground pins” at para. [0002], para. [0040] – [0041]; also see layout of connectors in fig. 3D) disposed on the carrier (202 or 212) and electrically connected to the electronic component (204), the connector having a first group of pins (326) and a second group of pins (362), wherein a pitch of two adjacent pins of the first group of pins is different from a pitch of two adjacent pins of the second group of pins.  See Camarota at para. [0001] – [0061], figs. 1-6. 

 50.  The semiconductor device package of claim 15, further comprising a third group of pins (328), wherein the pitch of two adjacent pins of the first group of pins (e.g. pitch between 326) is greater than a pitch of a signal pin of first group of pins (e.g. pin of 326) and an adjacent ground pin of the third group of pins (e.g. ground pin 344 at edge region directly adjacent to 328; also see central portion 344 for power or ground at para. [0034], [0036]), fig. 3D.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarota.

	Second interpretation-

	Camarota teaches:
Limitations from claims 15 and 49:
	A semiconductor device package, comprising (see figs. 2 and 5): 
	a carrier (202 or 212); 
	an electronic component (204) disposed on the carrier; and 
	a connector (e.g. 210, the solder balls are disclosed as “I/O pins” and “power and/or ground pins” at para. [0002], para. [0040] – [0041]; also see layout of connectors in fig. 5) disposed on the carrier (202 or 212) and electrically connected to the electronic component (204), the connector having a first group of pins (GT pins- GTH, GTR) and a second group of pins (HDIO pins), wherein a pitch of two adjacent pins of the first group of pins (e.g. 1.0 mm) is different from a pitch of two adjacent pins of the second group of pins (e.g. 0.8 mm); 
	wherein the first group of pins (GT pins- GTH, GTR) is configured to transmit signals at a first frequency and the second group of pins (HDIO pins) is configured to transmit signals at a second frequency less than the first frequency (e.g. See para. [0043] disclosing “For example GT signals (carrying signals at data rates up to 32 gigabits per second (Gbps), for example) may be more sensitive to the ball pattern and benefit from a larger pitch, whereas the I/O signals (e.g., the high density I/O (HDIO) signals) are much less sensitive and can be used with smaller pitch.”), and wherein the pitch of two adjacent pins of the first group of pins (e.g. 1.0 mm) is greater than the pitch of two adjacent pins of the second group of pins (e.g. 0.8 mm).  See Camarota at para. [0001] – [0061], figs. 1-6. 


Claim 40-44, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya, as applied to claim above 12, and further in view of Otsubo[2], US Publication No. 2020/0281102 A1.

Regarding claim 40:
Sugaya teaches all the limitations of claim 12 above, but does not expressly teach further comprising a conductive via, wherein the conductive via is configured to be a compartment shielding to provide electromagnetic interference (EMI) shielding between the electronic component and the connector.  
In an analogous art, Otsubo[2], in figs. 4-5 and 13, teaches a conductive via (5a), wherein the conductive via is configured to be a compartment shielding to provide electromagnetic interference (EMI) shielding between the electronic component (3a, 3b or 3c)… See Otsubo at para. [0060] – [0066], para. [0084] – [0088].
One of ordinary skill in the art modifying the teachings of Sugaya with Otsubo[2] would arrive at the limitation “…to provide electromagnetic interference (EMI) shielding between the electronic component (10 in Sugaya fig. 2) and the connector (e.g. Signal at left and right edges in Sugaya fig 2.) because Otsubo[2]’s conductive via (5a) is placed adjacent to the electronic component in the middle of the package.

	Regarding claim 41:
	Otsubo[2] further teaches (e.g. see figs. 4-5 and 13) the conductive via (5a), the electronic component (3a, 3b or 3c) are non-overlapping in a direction substantially perpendicular to a surface of the carrier (2).  
One of ordinary skill in the art modifying the teachings of Sugaya with Otsubo[2] would arrive at the limitation the connector is non-overlapping because Sugaya’s connectors (e.g. Signal at left and right edges) are positioned at the left and right edge of the package and Otsubo[2]’s conductive via (5a) is placed adjacent to the electronic component in the middle of the package.

	Regarding claim 42:
	Sugaya further teaches (see fig. 2) a package body (40) covering the electronic component (10) and the connector (e.g. vertical connectors for Signal, GND, VDD and labeled 53 in fig. 8C.,
	Otsubo[2] further teaches (e.g. see figs. 4-5 and 13) a package body (4) covering the electronic component (3a, 3b or 3c), wherein the conductive via (5a) penetrates the package body (4).

	Regarding claim 43:
	Otsubo[2] further teaches (e.g. see fig. 4B) wherein a height of the conductive via (5a) is substantially the same as a thickness of the package body (4).

	Regarding claim 44:
	Otsubo[2] further teaches (e.g. see 13) a shielding layer (6+5a) disposed on an electronic component (3b), the shielding layer including a first opening (e.g. to left of 5a) exposes the left side of the carrier (2) and a second opening (e.g. below 6+5a) exposes the bottom side of the carrier (2).
	One of ordinary skill in the art modifying the teachings of Sugaya with Otsubo[2] would arrive at the limitation “further comprising a shielding layer disposed on the connector, the shielding layer including a first opening to expose the first group of pins and a second opening to expose the second group of pins” because Sugaya’s first group of pins (e.g. Signal at left edge) would be exposed on the left side of the carrier and the second group of pins (e.g. Signal at right) would be exposed on the bottom side of the carrier (2).
	Regarding claim 47:
	Otsubo[2] further teaches:
47.  The semiconductor device package of claim 45, (e.g. see figs. 4-5) further comprising a shielding layer (6) in contact with a top surface and a lateral surface of the second package body (4), wherein the shielding layer is in contact with a ground electrode, para. [0053] – [0055].
	One of ordinary skill in the art modifying the teachings of Sugaya with Otsubo[2] would arrive at the limitation “the shielding layer is in contact with a ground pin of the group of common ground pins exposed from the first package body” because Otsubo teaches connecting the shielding layer to a ground electrode.

	Regarding claim 48:
	Otsubo[2] further teaches:
48.  The semiconductor device package of claim 44, (e.g. see 13) wherein the first opening (e.g. to left of 5a) of the shielding layer (6+5a) is adapted to accommodate an external device (e.g. 3a) for being electrically connected to a connector (7).
	One of ordinary skill in the art modifying the teachings of Sugaya with Otsubo[2] would arrive at the limitation “for being electrically connected to the connector” because Sugaya has a Signal connector at the left edge in fig. 2.

	It would have been obvious to a person of ordinary skill in the art < before the effective filling date of the claimed invention to modify the teachings of Sugaya with the teachings of Otsubo[2] because “In order to prevent external noise from affecting a mounted component, some high-frequency modules mounted on a portable terminal device or the like are provided with a shield film formed on a surface of a resin layer for sealing the mounted component. In addition, when a plurality of components is mounted, in order to prevent the mutual interference by the noise radiated from the component itself, a shield is provided between components in some cases.”  See Otsubo[2] at para. [0003].


Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya, as applied to 12 above.

Regarding claim 45:
Sugaya teaches all the limitations of claim 12 above and it would have been obvious to one of ordinary skill in the art to form:
	a first package body (e.g. 29A top and bottom in fig. 4B) encapsulating the connector (e.g. vertical connectors for Signal, GND, VDD) to constitute a connector module disposed on the carrier (20); and 
	a second package body (40 in fig. 2) encapsulating the connector module (e.g. encapsulate top surface of vertical connectors for Signal, GND, VDD)  and the electronic component (10).


Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarota, as applied to claim 15 above, in further view of Guillot, US Publication No. 2018/0041250 A1 (of record).

Following the first interpretation above of claim 15-

	Camarota teaches all the limitation of claim 15 above, and in fig. 3D further teaches wherein the pitch of two adjacent pins of the first group of pins (326) is greater than the pitch of two adjacent pins of the second group of pins (344; central portion for power or ground at para. [0034], [0036]).
	Camarota is silent wherein the first group of pins is configured to transmit signals at a first frequency and the second group of pins is configured to transmit signals at a second frequency less than the first frequency.
	In an analogous art, Guillot teaches power supply is provided at low-frequency (e.g. below 1 MHz) that is lower by several orders of magnitude than the frequency of the data signals (e.g.  greater than 100 MHz).  See Guillot at para. [0049]
	Based on the teachings of Guillot, one of ordinary skill in the art would recognize that Camarota’s second group of pins (344 for power) have a lower frequency than the data pins (326) such that “the first group of pins is configured to transmit signals at a first frequency and the second group of pins is configured to transmit signals at a second frequency less than the first frequency”, as recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camarota with the teachings of Guillot because power supply frequency is provided several orders of magnitude lower than the frequency of the data signals.  This means data signals provided at higher frequencies advantageously enables faster transmission of data.  See Guillot at para. [0049].


Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya, as applied to claim 15 above, in further view of Guillot, US Publication No. 2018/0041250 A1 (of record).

	Regarding claim 49:
	Sugaya teaches all the limitations of claim 15 above, and further teaches:
49.  The semiconductor device package of claim 15, (see fig. 5 annotated below) wherein the first group of pins (e.g. see Signal at left and right edge corresponding to 36 in fig. 5) is configured to transmit signals at a first frequency and the second group of pins (e.g. see VDD power corresponding to 37 in fig. 5) is configured to transmit signals at a second frequency…, and wherein the pitch of two adjacent pins of the first group of pins (e.g. see portion Signal at right edge corresponding to 36 in fig. 5) is greater than the pitch of two adjacent pins of the second group of pins (e.g. see portion VDD power corresponding to 37 toward center in fig. 5)


    PNG
    media_image1.png
    631
    591
    media_image1.png
    Greyscale

	Sugaya is silent the second frequency is less than the first frequency
	In an analogous art, Guillot teaches power supply is provided at low-frequency (e.g. below 1 MHz) that is lower by several orders of magnitude than the frequency of the data signals (e.g.  greater than 100 MHz).  See Guillot at para. [0049]
	Based on the teachings of Guillot, one of ordinary skill in the art would recognize that Sugaya’s second group of pins (VDD power corresponding to 37 toward center in fig. 5) have a lower frequency than the data pins (e.g. see portion Signal at right edge corresponding to 36 in fig. 5) such that “the first group of pins is configured to transmit signals at a first frequency and the second group of pins is configured to transmit signals at a second frequency less than the first frequency”, as recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sugaya with the teachings of Guillot because power supply frequency is provided several orders of magnitude lower than the frequency of the data signals.  This means data signals provided at higher frequencies advantageously enables faster transmission of data.  See Guillot at para. [0049].


Claims 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarota as applied to claim 15 above, and further in view of Jeng et al., US Publication No.  2020/0027837 A1.

	Regarding claim 51:
	Camarota teaches all the limitations of claim 15 above, and further teaches a second package body (208) encapsulating the electronic component (204) in fig. 2.
	Camarota does not expressly teach “a first package body encapsulating the connector and spaced apart from the carrier; a second package body encapsulating the first package body…wherein a top surface of the first package body is substantially level with a top surface of the second package body.”
	In an analogous art, Jeng, in fig. 1F, teaches:
	a first package body (230) encapsulating the connector (180) and spaced apart from the carrier (262/250); and 	
	a second package body (290) encapsulating the first package body (230) and the electronic component (142a, 144b), 
	wherein a top surface of the first package body (230) is substantially level with a top surface of the second package body (290).  See Jeng at para. [0048] – [0071]. 
 
	Regarding claim 52:
	Camarota further teaches an electrical contact (214) electrically connecting the connector (210) to the carrier (212) in fig. 2.
	Jeng further teaches:
	(see fig. 1F) further comprising an electrical contact (e.g. labeled 228 in fig. 1D; or element 222) electrically connecting the connector (180) to the carrier (262), wherein the second package body (290) encapsulates the electrical contact, para. [0048] – [0071]. 
 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camarota with the teachings of Jeng because the package bodies (e.g. molding layers) surround and protect the electronic components and connectors from damage and environmental contaminants.


Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarota in view of Jeng, as applied to claim above 15, and further in view of Otsubo[2], US Publication No. 2020/0281102 A1.

	Regarding claim 53:
	Camarota and Jeng teach all the limitations of claim 15 and 51 above, and Jeng further teaches a conductive via (270) penetrating the second package body (290), fig. 1F, para. [0066].
	Camarota and Jeng do not expressly teach:
	a shielding layer in contact with a top surface of the second package body and a top surface of the conductive via, wherein the shielding layer and the conductive via are configured to shield the electronic component from electromagnetic interference.

	In an analogous art, Otsubo[2] teaches:
	(e.g. see figs. 4B) a conductive via (5a) penetrating a package body (4); and 
	a shielding layer (6) in contact with a top surface of the package body (4) and a top surface of the conductive via (5a), wherein the shielding layer and the conductive via are configured to shield the electronic component from electromagnetic interference, para. [0062].
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camarota  and Jeng with the teachings of Otsubo[2] to form “a conductive via penetrating the second package body; and a shielding layer in contact with a top surface of the second package body and a top surface of the conductive via, wherein the shielding layer and the conductive via are configured to shield the electronic component from electromagnetic interference” because “In order to prevent external noise from affecting a mounted component, some high-frequency modules mounted on a portable terminal device or the like are provided with a shield film formed on a surface of a resin layer for sealing the mounted component. In addition, when a plurality of components is mounted, in order to prevent the mutual interference by the noise radiated from the component itself, a shield is provided between components in some cases.”  See Otsubo[2] at para. [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						3 August 2022